                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


                                                      )
CENTER FOR BIOLOGICAL DIVERSITY,                      )
                                                      )
               Plaintiff,                             ) Case No. 3:19-cv-00165-JWS
                                                      )
       v.                                             )
                                                      ) STIPULATED AMENDMENT TO
WILBUR ROSS, in his official                          ) SETTLEMENT AGREEMENT AND
capacity as Secretary of Commerce, et al.,            ) [PROPOSED] ORDER
                                                      )
               Defendants.                            )


       Pursuant to paragraph 4 of the November 25, 2019 Stipulated Settlement Agreement

(“Agreement”) entered into by the parties and approved by the Court, ECF Nos. 15 and 16,

Plaintiff the Center for Biological Diversity (“Plaintiff”) and Wilbur Ross, in his official capacity

as Secretary of the United States Department of Commerce, Chris Oliver, in his official capacity

as Assistant Administrator, National Oceanic and Atmospheric Administration Fisheries, and the

National Marine Fisheries Service (“NMFS”) (collectively, “Defendants”), stipulate to an

extension of the September 15, 2020 and September 15, 2021 due dates in paragraphs 1 and 2 of

the Agreement. Defendants state that they need additional time to meet their obligations under

the Agreement due to unexpected delay in agency review, and Plaintiff is amenable to the

requested extension of the dates. Accordingly, the parties stipulate as follows:

       1.      On or before March 15, 2021, NMFS shall submit to the Federal Register for

publication proposed determinations concerning the designation of critical habitat for the Arctic


Ctr. for Biological Diversity v. Ross et al., 3:19-cv-00165-JWS                                     1
          Case 3:19-cv-00165-JWS Document 17 Filed 09/14/20 Page 1 of 4
subspecies of the ringed seal and the Beringia distinct population segment (“DPS”) of the

bearded seal, and if NMFS determines to propose critical habitat, NMFS shall submit for

publication in the Federal Register proposed critical habitat rules on that same date;

       2.      On or before March 15, 2022, to the extent NMFS has published a proposed rule

to designate critical habitat pursuant to the preceding paragraph, NMFS shall submit to the

Federal Register for publication final determinations concerning the designation of critical

habitat for the Arctic subspecies of the ringed seal and the Beringia DPS of the bearded seal;

       3.      All other provisions of the Agreement remain in effect, including the provisions

of paragraph 3 that the applicable deadlines will be extended by thirty (30) days in the event that

interagency review of any proposed rule and/or final rule in accordance with Executive Order

12866 exceeds ninety days.

DATED:         September 14, 2020.


                              Respectfully submitted,
                              JEAN E. WILLIAMS, Deputy Assistant Attorney General
                              SETH M. BARSKY, Section Chief
                              MEREDITH L. FLAX, Assistant Section Chief

                              /s/ Clifford E. Stevens, Jr.
                              CLIFFORD E. STEVENS, JR.
                              Senior Trial Attorney (DC Bar # 34394)
                              U.S. Department of Justice
                              Environment and Natural Resources Division
                              Wildlife and Marine Resources Section
                              Ben Franklin Station, P.O. Box 7611
                              Washington, D.C. 20044-7611
                              Telephone: (202) 307-6623
                              Fax: (202) 305-0275
                              Email: clifford.stevens@usdoj.gov

                              Of Counsel:
                              JOHN FONSTAD
                              Assistant U.S. Attorney
                              United States Attorney’s Office – District of Alaska


Ctr. for Biological Diversity v. Ross et al., 3:19-cv-00165-JWS                                   2
          Case 3:19-cv-00165-JWS Document 17 Filed 09/14/20 Page 2 of 4
                        Federal Building & U.S. Courthouse
                        222 West Seventh Avenue, #9, Room 253
                        Anchorage, Alaska 99513-7567
                        Phone: (907) 271-5071
                        Fax: (907) 271-2344
                        Email: John.Fonstad@usdoj.gov

                        Attorneys for Defendants


                        /s/ Emily Jeffers
                        Kassia Siegel (AK Bar No. 0106044)
                        Emily Jeffers (Pro hac vice)
                        CENTER FOR BIOLOGICAL DIVERSITY
                        1212 Broadway, Suite 800
                        Oakland, CA 94612
                        Phone: (510) 844-7100
                        Facsimile: (510) 844-7150
                        ksiegel@biologicaldiversity.org
                        ejeffers@biologicaldiversity.org


                        Attorneys for Plaintiff




Ctr. for Biological Diversity v. Ross et al., 3:19-cv-00165-JWS           3
          Case 3:19-cv-00165-JWS Document 17 Filed 09/14/20 Page 3 of 4
                               CERTIFICATE OF SERVICE
       I hereby certify that on September 14, 2020, I electronically filed the foregoing stipulation

with the Clerk of the Court using the CM/ECF system, which will send notification of this filing

to the attorneys of record.

                              /s/ Clifford E. Stevens, Jr.




Ctr. for Biological Diversity v. Ross et al., 3:19-cv-00165-JWS                                    4
          Case 3:19-cv-00165-JWS Document 17 Filed 09/14/20 Page 4 of 4
